SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

233
CA 16-00596
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


ALBERT G. FRACCOLA, JR., INDIVIDUALLY, AND AS
50 PERCENT SHAREHOLDER, OFFICER AND DIRECTOR OF
1ST CHOICE REALTY, INC., PLAINTIFF-APPELLANT,

                      V                                            ORDER

1ST CHOICE REALTY, INC., ET AL., DEFENDANTS,
AND CHAD CARSTENSEN, AS EXECUTOR OF THE ESTATE OF
PHYLLIS FRACCOLA, DECEASED, DEFENDANT-RESPONDENT.


ALBERT G. FRACCOLA, JR., PLAINTIFF-APPELLANT PRO SE.

FELT EVANS, LLP, CLINTON (JAY G. WILLIAMS, III, OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oneida County (Samuel D. Hester, J.), entered July 20, 2015.
The order and judgment determined that plaintiff had engaged in
frivolous conduct and awarded defendant-respondent attorney’s fees in
the amount of $1,200.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:    March 24, 2017                        Frances E. Cafarell
                                                  Clerk of the Court